DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment filed 11/30/2021 in response to the non-final Office Action mailed 08/30/21.
Status of Claims
2)	Claims 5, 10 and 12-14 have been amended via the amendment filed 11/30/21.
	The examination has been extended to the previously non-elected USP45 N4 and the Lactobacillus brevis S-layer protein secretion signal peptide species; the ColE1 and oriT replication origin species; each of the heterologous nucleic acid or gene species encoding enzymes, coagulation factors, transporter proteins, receptors, regulatory proteins, structural proteins, transcription factors, antigens and antibodies; the Latococcus, Lactobacillus, Leuconostoc, and Bifidobacterium genus species; and the Lactobacillus rhamnosus, Lactobacillus acidophilus, Lactobacillus paracasei, Lactobacillus plantarum, Pediococcus pentosaceus and Lactobacillus brevis strain species. 
	Claims 1-14 are pending and are under examination. 
Allowable Subject Matter Conveyed
3)	In the interest of compact prosecution, the allowable subject matter, the acceptable claim language, and potential issuance of an Examiner’s amendment were conveyed to Applicant’s representatives David S. Lee and Anthony Marshik. An agreement could not be reached on all proposed claims. See attached Interview Summary.
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 
Terminal Disclaimers
6)	Acknowledgment is made of Applicant’s terminal disclaimers filed 11/30/2021 disclaiming the terminal portion of any patent granted on this application, which would extend 
Objection to Replacement Drawings
7)	Acknowledgment is made of Applicant’s replacement drawings filed 11/30/21. The replacement drawings for Figures 2 and 3 are objected to. Parts of Figures 2 and 3, for example, certain words and/or letters within the grayed arrows, are illegible. 
Priority Application
8)	Acknowledgment is made of Applicant’s submission of a copy of what is asserted to be an English translation of the foreign priority application 10-2018-0003002 filed 01/09/2018 in Republic of Korea. However, said English translation does not appear to be a certified translation.			
Objection(s) Withdrawn
9)	The objection to the specification made in paragraph 8(a) of the Office Action mailed 08/30/21 is withdrawn in light of Applicant’s amendments to Table 1 of the specification.  
10)	The objection to claim 10 made in paragraph 16(a) of the Office Action mailed 08/30/21 is withdrawn in light of Applicant’s amendment to the claim.
11)	The objection to claim 12 made in paragraph 16(b) of the Office Action mailed 08/30/21 is withdrawn in light of Applicant’s amendment to the claim.		
12)	The objection to claims 13, 14 and 5 made in paragraph 16(c) of the Office Action mailed 08/30/21 is withdrawn in light of Applicant’s amendment to the claims.
Rejection(s) Withdrawn
13)	The rejection of claim 14 made in paragraph 10 of the Office Action mailed 08/30/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the deposit issue is withdrawn in light of Applicant’s compliance with the deposit rules.
14)	The provisional rejection of claims 14, 13, 12 and 11 made in paragraph 12 of the Office Action mailed 08/30/21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-7 and 15-19 of the co-pending application 16471940 in view of Shields HE (Electroporation of Pediococcus pentosaceus and the curing rate of plasmids. 5-2006, Thesis - Utah State University, pages 1-16, 2006, of record) is withdrawn in light of Applicant’s terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from 16471940.  
15)	The provisional rejection of claims 14, 13, 12 and 11 made in paragraph 13 of the Office Action mailed 08/30/21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 6 and 8 of U.S. application 16471912 in view of Shields HE (Electroporation of Pediococcus pentosaceus and the curing rate of plasmids. 5-2006, Thesis - Utah State University, pages 1-16, 2006, of record) is withdrawn in light of Applicant’s terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US 11,117,953, which has now been issued from application 16471912. 
16)	The rejection of claim 14 made in paragraph 15 of the Office Action mailed 08/30/21
under 35 U.S.C § 112(b) as being indefinite is withdrawn.  
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
17)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
18)	Claims 11 and 12 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).
	Instant claim 11 is drawn to a generic strain transformed with an express vector comprising the gene expression cassette of claim 1. Claim 12 is drawn to a ‘Latococcus’ genus transformed with said expression vector. The claimed strain represents a huge genus encompassing unlimited number and variety of genetically variable eukaryotic and prokaryotic strains, microbial and non-microbial strains, and bacterial and non-bacterial strains, fungal and parasitic strains etc. Likewise, the recited ‘Latococcus’ represents a genus. At the time of the invention, Applicant was in possession of the Pediococcus pentosaceus SL4 strain species Lactobacillus, Leuconostoc, Pediococcus and Bifidobacterium genus/genera recited in claim 12. However, these strain species do not fully reflect the variability within the incredibly broad genus and are not a representative number and variety of the broad ‘strain’ genus and also the Latococcus’ genus that are capable of being transformed with the expression vector comprising the gene expression cassette of claim 1. There is no evidence that Applicant was in possession of any strain or species of the ‘Latococcus’ genus which was transformed with the claimed expression vector. Not a single species of the ‘Latococcus’ genus has been identified that Applicant was able to or those of skill in the art were able to transform using the claimed expression vector. There is no evidence that the art recognizes such a genus.
	A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). There is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable in the art, more evidence is required to show possession.
	The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163:
The description needed to satisfy the requirements of …… 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in 
	With the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the full scope of the variant genus, i.e., that one has conceived and described sufficient number and variety of species representative of the full breadth of the entire genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and... . cover any compound later actually invented and determined to fall within the claim's functional boundaries.” Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
	Vas-Cath Inc. V. Mahukar, 19 USPQ2d 1111 states that Applicant "must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, is for purposes of the 'written description' inquiry, whatever is now claimed."  See page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc, v. Mahurkar. 19USPQ2d at 1116.  In the instant case, Applicant’s specification does not contain a written description sufficient to show they had possession of the variant genus and the full scope of the invention as claimed at the time the application was filed.  The written description requirement is not satisfied by merely providing “a result that one might achieve if one made that invention”). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). The written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, are severable from its enablement provision. In the instant case, Applicant’s specification does not contain a written description sufficient to show they had possession of the variant genus and the full scope of the invention as claimed at the time the application was filed.  
	The essence of the written description requirement is that a patent applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing O’Reilly v. Morse, 56 U.S. 62, 120-121 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”).  We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), ….  “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). The written description for the claimed genus may be satisfied through sufficient description not of every species, but a representative number and variety of species.  Species must be adequately described and must fairly represent the variation within the entire genus.  In the instant application, clearly, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicant was in possession of the variant genus and the full scope of the claimed invention at the time of filing.  
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
19)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

20)	Claims 1-14 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	 
(a)	Claim 1 is ambiguous and indefinite in the limitations: ‘gene expression cassette comprising .… a secretion signal peptide’. While the recited at least one promoter operably linked to a heterologous nucleic acid and the recited selective marker gene of the expression 
(b)	Analogous rejection and criticism apply to claim 5 with regard to the limitation ‘secretion signal peptide’.
(c)	Claims 2 and 3 are ambiguous and indefinite with regard to the limitation ‘the promoter’. These claims depend from claim 1, which includes the limitation ‘at least one promoter’. For proper antecedence, it is suggested that Applicant replace the above-identified limitation with the limitation --the at least one promoter--.
(d)	Claim 10 is indefinite in the recitation ‘set forth in Figure 2 or Figure 3’, because it fails to particularly point out what is included or excluded by the claim language. According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves. Incorporation by reference to Tables, and Figures, or Examples as in this case, is a necessity doctrine, not for Applicant’s convenience. See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). The illegibility of the Figures further renders the claim ambiguous and/or indefinite and the scope of the claim indeterminate.
(e)	Claim 14 is ambiguous and indefinite in the limitation: ‘a’ Pediococcus pentosaceus SL4 strain KCTC 10297BP. Does it mean that there are more than one Pediococcus pentosaceus SL4 strains each with the same KCTC 10297BP accession number? If not, for the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicant replace the limitations ‘a Pediococcus pentosaceus SL4 strain KCTC 10297BP’ with the limitations --the Pediococcus pentosaceus SL4 strain having the accession number KCTC 10297BP--.
	(f)	Claims 2-14, which depend from claim 1, are also rejected as being indefinite due to the indefiniteness identified supra in claim 1.
Claim Objection – Suggestion
21)	In claim 1, for clarity, it is suggested that Applicant delete the limitation ‘and’ from line 3 
Conclusion
22)	No claims are allowed. 
Correspondence
23)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
25)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022